DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-72 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 19, claim 37, claim 55 and claims dependent thereon, the limitation "categorizing the first time period to include overnight glucose level information for days within the predetermined time period with significant activity, and the second time period to include overnight glucose level information for days within the predetermined time period without significant activity" of claim 1 and the comparable limitations of claims 19, 37 and 55 are indefinite. Firstly, there is no indication that the predetermined time period for which glucose data is received comprises multiple days, such that it is unclear in what manner individual days can be categorized. Secondly, it is unclear what is meant by categorizing a time period to "include overnight glucose level information," e.g., is overnight glucose level information already part of the received data and it is merely being sorted based on whether or not it is associated with significant activity, or does "categorizing" the data necessarily comprise some computation resulting in overnight glucose information (e.g., calculating a median)? Additionally, as there is no indication that any form of activity level information is received, it is unclear on what basis the time periods are categorized. To the best of the examiner's understanding based on the application as filed, the received data includes glucose data over a predetermined time period comprising multiple days/nights as well as parameters associated with said glucose data, such as activity level information for the day preceding an overnight time period (e.g., ¶ [0033]). Based on activity data associated with each day within the predetermined time period (or lack of associated activity data), the received glucose level data is categorized into a first category ("time period") of days within the predetermined time period with significant activity and or a second category ("time period") of days within the predetermined time period without significant activity, i.e., each day of the received data is being categorized into time 
The limitations "determining a correlation between the overnight glucose level for the first and second time periods as a function of the activity; and determining, based on the determined correlation, the impact on overnight glucose level based on a measured level of activity" of claim 1 and the comparable limitations of claims 19, 37 and 55 are unclear. The term "correlation" appears twice in the claim but appears in view of the description to have a different meaning each time. Applicant discloses a correlation relationship represented as linear relationship relating delta median glucose as a function of an activity metric (e.g., ¶ [0084]). Accordingly, Applicant appears to disclose this correlation as linear function/relationship. Applicant further discloses a correlation relationship between delta median glucose and an associated activity metric for each day with significant activity (e.g., ¶ [0083]). Accordingly, Applicant appears to disclose this correlation is a single value relating one delta median glucose value and one activity level value. It is unclear if the correlations recited in claim 1 refer to the single value correlation, or a function/curve fit to multiple correlation values. Additionally, the relationship between "a function of the activity" and the "level of activity" is unclear. 
Regarding claim 37, claim 55 and claims dependent thereon, as Applicant appears to distinguish "overnight glucose level" and "day to night change in glucose level" as two different glucose metrics/parameters that can be correlated as a function of activity (throughout document, e.g., provisional application 62/191,218, pg. 2, Examples 1 and 2), the relationship between an "overnight glucose level change" (preamble) and the "day to night change in glucose level" (throughout remainder of claim) is indefinite/unclear, i.e., how is determining a correlation between one parameter (day to night change in glucose level) as a function of activity used in the method/by the apparatus to determine a correlation between another parameter (overnight change in glucose level)? 
Regarding claims 8, 26, 44, and 62, there is insufficient antecedent basis for the limitation "the corresponding activity level" in the claims, as there is no indication in the claims the plurality of first metrics are each associated with an activity level. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-72 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
The claims recite the steps of categorizing the first time period to include overnight glucose level information for days within the predetermined time period with significant activity, and the second time period to include overnight glucose level information for days within the predetermined time period without significant activity (understood to correspond to categorizing glucose data into activity/without activity groups based on activity information associated with the glucose level data, such as the information recited in claims 2-6 and comparable dependent claims, and, as discussed above with respect to rejections under 35 U.S.C. 112(b)); determining a relationship between overnight glucose levels and activity including determining overnight glucose metrics (e.g., central tendency) for each group and determining a difference/ratio between said glucose metrics for each group and identifying associations between the difference/ratio and an activity level; and using that relationship to determine an impact on overnight glucose level based on an activity level. 
These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step 
This judicial exception is not integrated into a practical application. As noted above, the apparatus claims recites generic computer components -- an input interface, an analysis module and an output interface -- for performing the above-noted abstract idea. The claimed computer components are recited at a high-level of generality performing the generic computer functions of receiving, processing and outputting information based on said processing, such that these limitations amount to no more than mere instructions to apply the exception using generic computer components. The claims additionally recites steps for receiving glucose data and generically outputting the result of performing the abstract idea, necessary data gathering and outputting, or extra-solution activity comparable to activities that have been identified by the courts as insignificant (see MPEP 2106.05(g), performing clinical tests to obtain input for an equation; outputting generated information, such as menus). The dependent claims further limit the sensor configuration from which glucose data is received (e.g., claims 11-18 and comparable 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 6, 9, 11, 19, 20, 23, 24, 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012118 A1 (Mensinger) in view of "Effects of Moderate-to-Vigorous Intensity Physical Activity on Overnight and Next-Day Hypoglycemia in Active Adolescents With Type 1 Diabetes" (Metcalf). 
Regarding claims 1, 2, 5, 6, 9, 19, 20, 23 and 24, Mensinger teaches and/or suggests an apparatus comprising:
a data input interface for receiving glucose data over a predetermined time period, the predetermined time period including a first time period and a second time period (Fig. 2, interface for receiving input from CGM; ¶¶ [0073]-[0077] where output from the CGM module 208 is stored for retrospective analysis); 
a data analysis module operatively coupled to the data input module (Fig. 2, processor 206), and configured for:
categorizing the first time period to include glucose level information for days within the predetermined time period with significant activity, and the second time period to include glucose level information for days within the predetermined time period without significant activity (¶¶ [0080]-[0086] where sensed characteristics of motion are combined with 
determining a correlation between the glucose level for the first and second time periods as a function of the activity (¶ [0009], ¶ [0011] pattern of how physical activity affects the user's blood glucose level; ¶ [0078] correlative algorithms and/or pattern recognition algorithms may be used to correlate and/or identify relationships between the various inputs, such as glucose data and one or more auxiliary input(s)), which may be an occurrence of an action or condition, but can be a non-occurrence of an action or condition); ¶ [0011] where the action/condition is activity; ¶¶ [0080]-[0086]; etc.); and 
determining, based on the determined correlation, the impact on glucose level based on a measured level of activity (¶ [0011] producing an output associated with the activity responsive to the determined associations; ¶¶ [0080]-[0086] where high levels of activity can be indicative of a greater likelihood of hypoglycemic events and/or a high level of adrenaline can be indicative of an increase in blood glucose levels); and
a data output interface operatively coupled to the data analysis module to output information associated with the determined impact on the glucose level (Fig. 2, display 222; ¶¶ [0080]-[0086] where the output is provided to a user).
While Mensinger discloses determining overnight glucose levels patterns (e.g., ¶ [0085]) and discloses determining the effect of activity on glucose levels, as discussed above, Mensinger does not expressly teach the combination of the categorized glucose level information comprising overnight glucose level with significant activity and without activity and determining a correlation between the overnight glucose level for the first and second time periods as a function of the activity. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Mensinger with determining a correlation between overnight glucose levels for the first and second time periods as a function of the activity level by generating a plurality of first metrics each associated with the overnight 
Regarding claims 11 and 28, Mensinger as modified teaches/suggests receiving glucose data includes generating signals corresponding to monitored glucose level with a glucose sensor and/or the glucose data is received from a glucose sensor positioned in fluid contact with bodily fluid to generate signals corresponding to the glucose data (Fig. 2; ¶ [0005]; etc.). 
Regarding claim 36, Mensinger as modified teaches/suggests the data output interface includes a user interface of one or more of a mobile telephone, a tablet computing device, a server, a laptop computer, or a wearable device including a smart watch (Fig. 2, smartphone/tablet). 

Claim(s) 3, 4, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf as applied to claim(s) 2 and 20 above, and further in view of US 2016/0342763 A1 (Wada). 
Regarding claims 3, 4, 21 and 22, Mensinger as modified teaches/suggests the limitations of claims 2 and 20, as discussed above, but does not expressly teach the activity metric includes the amount of calories burned during a 24 hour time period or a number of steps recorded during a 24 hour time period.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/apparatus of Mensinger with the activity metric comprising amount of calories burned or a number of steps during a 24 hour time period as taught and/or suggested by Wada as a simple substitution of one means/method to characterize activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf as applied to claim(s) 9 and 19 above, and further in view of US 2014/0005499 A1 (Catt). 
Regarding claims 10 and 27, Mensinger as modified teaches/suggests the limitations of claims 9 and 19, as discussed above, but does not expressly teach the outputted information includes the amount of glucose level reduction corresponding to the measured level of activity. 
Catt teaches and/or suggests similarly correlating the amount of glucose level reduction corresponding to a measured level of activity (¶ [0062] associating level of movement with reduction of blood glucose level). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/apparatus of Mensinger with the outputting information including the amount of glucose level reduction corresponding to the measured level of activity as taught/suggested by Catt in order to enable alternatively/additionally indicating to . 

Claim(s) 12-18 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf as applied to claim(s) 11 and 28 above, and further in view of US 2010/0292948 A1 (Feldman). 
Regarding claims 12-18 and 29-35, Mensinger as modified teaches/suggests the limitations of claims 11 and 28, as discussed above, but does not expressly teach the type of bodily fluid or the configuration of the sensor. 
Feldman teaches/suggests a glucose sensor positioned in fluid contact with bodily fluid to generate signals corresponding to the glucose data, wherein the bodily fluid comprises dermal or interstitial fluid (¶ [0060]), wherein the glucose sensor includes a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme and a mediator chemically bonded to a polymer disposed on the working electrode, wherein the mediator is cross-linked with the polymer on the working electrode (¶ [0021]; claims 23 and 33; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/apparatus of Mensinger with the glucose sensor as taught/suggested by Feldman as a simple substitution of one known suitable bodily fluid and sensor arrangement for another to yield no more than predictable results (e.g., continuous glucose data). See MPEP 2143(I)(B).

Claim(s) 37, 38, 41, 42, 45, 47, 55, 56, 59, 60, 64 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf and US 2011/0053121 A1 (Heaton). 
Regarding claims 37, 38, 41, 42, 45, 55, 56, 59 and 60, Mensinger teaches and/or suggests an apparatus comprising:
a data input interface for receiving glucose data over a predetermined time period, the predetermined time period including a first time period and a second time period (Fig. 2, interface for receiving input from CGM; ¶¶ [0073]-[0077] where output from the CGM module 208 is stored for retrospective analysis); 
a data analysis module operatively coupled to the data input module (Fig. 2, processor 206), and configured for:
categorizing the first time period to include glucose level information for days within the predetermined time period with significant activity, and the second time period to include glucose level information for days within the predetermined time period without significant activity (¶¶ [0080]-[0086] where sensed characteristics of motion are combined with CGM data to detect physical activity or lack thereof and identify CGM associated with activity or lack of activity)
determining a correlation between the glucose level for the first and second time periods as a function of the activity (¶ [0009], ¶ [0011] pattern of how physical activity affects the user's blood glucose level; ¶ [0078] correlative algorithms and/or pattern recognition algorithms may be used to correlate and/or identify relationships between the various inputs, such as glucose data and one or more auxiliary input(s)), which may be an occurrence of an action or condition, etc.); and 
determining, based on the determined correlation, the impact on glucose level based on a measured level of activity (¶ [0011] producing an output associated with the activity responsive to the determined associations; ¶¶ [0080]-[0086] where high levels of activity can be indicative of a greater likelihood of hypoglycemic events and/or a high level of adrenaline can be indicative of an increase in blood glucose levels); and
a data output interface operatively coupled to the data analysis module to output information associated with the determined impact on the glucose level (Fig. 2, display 222; ¶¶ [0080]-[0086] where the output is provided to a user).
While Mensinger discloses determining overnight glucose levels patterns (e.g., ¶ [0085]) and discloses determining the effect of activity on glucose levels, as discussed above, Mensinger does not expressly teach the combination of the categorized glucose level information comprising overnight glucose level with significant activity and without activity and determining a correlation between the overnight glucose level for the first and second time periods as a function of the activity. 
Metcalf teaches/suggests a method comprising receiving glucose data over a predetermined time period, the predetermined time period including a first time period and a second time period (pg. 1273, downloading CGM data); categorizing the first time period to include overnight glucose level information for days within the predetermined time period with significant activity, and the second time period to include overnight glucose level information for days within the predetermined time period without significant activity (pg. 1274, activity classified as sedentary, light, moderate, or vigorous intensity and associated with CGM data and calculating MVPA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Mensinger with determining a correlation between overnight glucose levels for the first and second time periods as a function of the activity level by generating a plurality of first metrics each associated with the overnight glucose level information for a corresponding one of the days with significant activity, and generating a second metric associated with the overnight glucose level information for all days without significant activity and determining a correlation between the overnight glucose level for the first and second time periods as a function of the activity as taught/suggested by Metcalf in order to enable similarly notify a user of an impact of a measured activity on overnight glucose levels to aid in preventing glycemic episodes following activity (Metcalf, pg. 1272, Conclusions). 

Regarding claims 47 and 64, Mensinger as modified teaches/suggests receiving glucose data includes generating signals corresponding to monitored glucose level with a glucose sensor and/or the glucose data is received from a glucose sensor positioned in fluid contact with bodily fluid to generate signals corresponding to the glucose data (Fig. 2; ¶ [0005]; etc.). 
Regarding claim 72, Mensinger as modified teaches/suggests the data output interface includes a user interface of one or more of a mobile telephone, a tablet computing device, a server, a laptop computer, or a wearable device including a smart watch (Fig. 2, smartphone/tablet). 

Claim(s) 39, 40, 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf and Heaton as applied to claim(s) 38 and 56 above, and further in view of US 2016/0342763 A1 (Wada). 
Regarding claims 39, 40, 57 and 58, Mensinger as modified teaches and/or suggests the limitations of claims 38 and 56, as discussed above, but does not expressly teach the activity metric includes the amount of calories burned during a 24 hour time period or a number of steps recorded during a 24 hour time period.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Mensinger with the activity metric comprising amount of calories burned and/or a number of steps during a 24 hour time period as taught and/or suggested by Wada as a simple substitution of one means/method to characterize activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 46 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf and Heaton as applied to claim(s) 45 and 55 above, and further in view of US 2014/0005499 A1 (Catt). 
Regarding claims 46 and 63, Mensinger as modified teaches/suggests the limitations of claims 45 and 55, as discussed above, but does not expressly teach the outputted information includes the amount of glucose level reduction corresponding to the measured level of activity. 
Heaton teaches/suggests the day to night metric comprises a glucose level reduction (¶ [0067] difference in glucose level at two different points in time). Alternatively/Additionally, Catt teaches/suggests similarly correlating the amount of glucose level reduction corresponding to a measured level of activity (¶ [0062] associating level of movement with reduction of blood glucose level). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/apparatus of Mensinger with the outputting information including the amount of glucose level reduction corresponding to the measured level . 

Claim(s) 48-54 and 65-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Metcalf and Heaton as applied to claim(s) 47 and 64 above, and further in view of US 2010/0292948 A1 (Feldman). 
Regarding claims 48-54 and 65-71, Mensinger as modified teaches/suggests the limitations of claims 47 and 64, as discussed above, but does not expressly teach the type of bodily fluid or the configuration of the sensor. 
Feldman teaches/suggests a glucose sensor positioned in fluid contact with bodily fluid to generate signals corresponding to the glucose data, wherein the bodily fluid comprises dermal or interstitial fluid (¶ [0060]), wherein the glucose sensor includes a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme and a mediator chemically bonded to a polymer disposed on the working electrode, wherein the mediator is cross-linked with the polymer on the working electrode (¶ [0021]; claims 23 and 33; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Mensinger with the glucose sensor as taught/suggested by Feldman as a simple substitution of one known suitable bodily fluid and sensor arrangement for another to yield no more than predictable results (e.g., continuous glucose data). See MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791